Citation Nr: 0901996	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-27 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability 
as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for a left knee 
disability as secondary to service-connected left ankle 
disability.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
January 1987, and from February 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.  At the hearing, the veteran submitted 
new evidence in the form of a medical record, which relates 
to the issues on appeal.  The veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1.  The veteran has lumbar facet hypertrophy at L5-S1 that 
has been made worse by his service-connected left ankle 
disability.

2.  The veteran has a left knee medial compartment narrowing 
that has been made worse by his service-connected left ankle 
disability.  

3.  The veteran's migraine headaches were not noted at entry, 
but clearly and unmistakably pre-existed his period of 
military service.

4.  It is not shown by clear and unmistakable evidence that 
pre-existing headaches did not undergo a chronic worsening 
during service.


CONCLUSIONS OF LAW

1.  The veteran has lumbar facet hypertrophy at L5-S1 that is 
secondary to his service-connected left ankle disability.  
38 C.F.R. § 3.102 (2008); 38 C.F.R. § 3.310 (2006).

2.  The veteran has a left knee medial compartment narrowing 
that is secondary to his service-connected left ankle 
disability.  38 C.F.R. § 3.102 (2008); 38 C.F.R. § 3.310 
(2006).

3.  The veteran has migraine headaches that are the result of 
disease incurred during active military service.  38 U.S.C.A. 
§§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2006, well before the AOJ's initial adjudication of the 
claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured an examination in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.

The veteran contends that he has back and left knee 
disabilities that are secondary to his service-connected left 
ankle disability.  He also contends that he suffers from 
migraine headaches that were caused by his military service.  
He asserts that he was assaulted in service, which caused him 
to suffer migraines.  

Private medical records dated in August 1981 shows that the 
veteran was hospitalized for persistent headaches.  A record 
from M.W., M.D. dated in August 1981 reveals that the veteran 
was diagnosed with headaches and rage reactions probably of 
psychosomatic origin.  

A letter from Dr. M.W. dated in April 1983 shows that in 
1981, there was a concern that the veteran had a brain tumor.  
While hospitalized, it was determined that the veteran did 
not have a brain tumor.

The veteran's entrance examination in November 1982 contains 
his report of medical history and shows that he reported a 
head injury in 1979, and being hospitalized in 1980 while he 
was checked for a brain tumor.  Headaches were not 
specifically noted.  The veteran's SMRs contain no complaints 
of any back problems while in service.  As regards the 
veteran's left knee, an entry dated in June 1983 shows that 
the veteran suffered a left knee strain following a bicycle 
accident.  X-rays showed that the veteran's left knee was 
within normal limits.  

The veteran's SMRs show several head injuries while in 
service.  In September 1983, he passed out and hit his head.  
He was diagnosed with head trauma.  It was noted that the 
veteran had a history of headaches in the last two to three 
years.  In May 1984, the veteran was assaulted by a fellow 
soldier, which resulted in a head injury.  The veteran had 
swelling around the temples.  In September 1986, the veteran 
was hit in the head with an air hose which caused headaches, 
and he was diagnosed with post-concussion syndrome.  An entry 
dated in July 1987 shows that the veteran was hit on the head 
by a side board, and suffered headaches for the rest of the 
day.  Lastly, an entry dated in August 1987 shows that the 
veteran suffered head trauma after he hit his head on a 
forklift.  He complained of headaches that began 
approximately 30 minutes following the trauma.  

Of record are numerous VA treatment records dated from July 
1992 to July 2005.  A record dated in July 1992 shows that 
the veteran complained of having headaches since high school 
after physical trauma, which headaches became worse over the 
previous two years.  The veteran was diagnosed with 
migraines.  Other VA treatment records continue to show 
complaints of headaches and migraines.  

VA treatment records beginning in March 1993 show complaints 
of back pain.  A record dated in April 1993 shows that the 
veteran reported that his low back pain began while at work 
as a bus driver.  The record also shows that the veteran had 
a history of migraine headaches.  

A VA medical record dated in October 1999 reveals that the 
veteran complained of low back, hip, and leg pain over the 
previous two months.  The veteran admitted to mild back 
problems over the previous 15 years, but much more bothersome 
in the last two months.  An x-ray showed that the veteran had 
a mild anterior T7 compression fracture of unknown age.  

A VA medical record dated in November 2004 indicates that the 
veteran was in a motor vehicle accident while at work and 
injured his back.  An x-ray of the veteran's lumbar spine 
showed no acute fracture, subluxation, or dislocation, and no 
evidence of spondylolysis or spondylolisthesis.  An x-ray of 
the veteran's thoracic spine revealed no acute fracture, 
subluxation, or dislocation; and a wedge deformity T6 
vertebral body with less than 25 percent loss of height, 
which was age indeterminate.  An x-ray of the veteran's 
pelvis and left hip showed articular facet hypertrophy 
present at L5-S1; and no acute fracture, subluxation, 
dislocation, or diastasis.

The veteran was afforded a VA examination in November 2006.  
His claims file was reviewed.  With regards to his left knee, 
the veteran reported a childhood injury, but with no 
residuals.  He also reported the 1983 knee injury that healed 
well except for occasional grinding that was never 
significantly painful until recently.  The veteran then 
reported the 2004 bus accident that resulted in hip pain.  He 
reported that since the accident, he had had a significant 
increase in pain in his left knee.  Concerning his low back, 
the veteran reported intermittent minor low back pain since 
shortly after his medical discharge in 1990.  He reported 
several flares that coincided with his left ankle.  He 
reported injuring his back in April 1993 while at work-an 
injury that healed with minor occasional pain as a residual.  
He reported that in November 1993, he suffered a compression 
fracture of T7 that healed without residuals.  He also 
reported the November 2004 motor vehicle accident, which 
resulted in worker's compensation/permanent disability 
secondary to his back.  With regards to his migraine 
headaches, the veteran reported suffering head trauma in 
1979, prior to service.  He reported that he continued to 
have headaches following that head trauma.  He also reported 
being treated in 1981 for headaches.  The veteran reported 
the head trauma that he had in service, and also included a 
migraine that he had in December 1988.  The veteran confirmed 
that his migraine headaches were most severe from 1990 to 
1992, and again from 2004 to the present.

An x-ray of the veteran's left knee revealed minimal left 
medial compartment joint space narrowing without evidence of 
fracture, dislocation, or malalignment.  The veteran was 
diagnosed with a left knee strain.  The examiner opined that 
it was less likely than not, less than 50 percent 
probability, that his current knee condition was caused by, 
or a result of, his left ankle condition.  The rationale was 
that the veteran's pain really started after the 2004 bus 
accident.  The veteran was also diagnosed with a lumbar 
strain.  The examiner opined that it was less likely than 
not, less than 50 percent probability, that his lumbar strain 
was caused by, or a result of, his left ankle disability.  
The rationale was that there were no complaints of lumbar 
problems while in service, the veteran had a pulled muscle in 
1993, and in November 2004 he had a bus accident, and it 
appeared that that was when the major back problems started.  
The veteran was further diagnosed with migraine headaches.  
The examiner opined that it was less likely than not, less 
than 50 percent probability, that the head injuries incurred 
in service aggravated his migraine headaches.  The rationale 
was that post-traumatic migraines were a true entity and 
characteristically occurred quickly after the trauma and 
resolved within one or maybe up to two years afterward.  
Therefore, the headaches that the veteran had been having 
sounded more to be migraine headaches that might have been 
temporarily worsened by head injuries.  However, at that 
point, one would expect that the veteran's severe migraines 
would be unrelated to his history of head trauma.  

The veteran submitted a private medical opinion from J.S., 
P.A. that was received in April 2007.  He opined that head 
injuries were known to generate/exacerbate migraines.  
Contrary to the VA examiner's opinion, he opined that 
migraines from head trauma can continue to persist, and might 
not resolve within one to two years.  With regards to the 
veteran's left knee, in response to the veteran's question of 
whether the left knee injury in service increased the 
possibility of further injury or more severe injury later in 
life (during the motor vehicle accident), he opined that the 
veteran's history and examination were consistent with 
chondromalacia, which could be further aggravated or worsened 
by a subsequent injury.  He also opined that an alteration in 
gait due to the veteran's left ankle disability can obviously 
affect other joints over time.  He opined that it was not 
medically probable that the veteran's lower back pain was 
proximately the result of his service-connected ankle 
condition.  He explained that veteran's back injuries after 
his enlistment (two injuries in 1993, and the motor vehicle 
accident in 2004) may be exacerbated by his ankle injury, but 
not to the standard of medical probability.  

The veteran also submitted a statement from his private 
physician, J.R., M.D. that was also received in April 2007.  
Dr. J.R. noted that the November 2004 radiology report showed 
hypertrophy of the articulating facets from T5-S1 that pre-
existed the motor vehicle accident.  He opined that the 
veteran's altered gait caused by his left ankle could be a 
contributing factor to the development of that condition.  He 
opined that the veteran's altered gait could have contributed 
to narrowing of the left medial compartment joint spacing of 
the veteran's left knee.  He also opined that the veteran's 
ankle condition could have affected the recovery and 
subsequent pain the veteran had after the 2004 accident.  He 
further opined that it was possible that the injuries the 
veteran received in 2004 might have healed better in the 
absence of his ankle condition.  Dr. J.R. also opined that it 
was medically reasonable that the veteran's altered gait 
exacerbated the pain in the veteran's left knee and lower 
back.  He further opined that the veteran's spine condition 
at L5-S1 was a degenerative condition and may have occurred 
secondary to a pre-existing ankle or knee injury.  

A letter from Dr. J.R. dated in August 2007 shows that it was 
his opinion that the veteran's left ankle fracture could be a 
contributing factor to the development of facet hypertrophy, 
which the veteran had at L5-S1.  It was also his opinion that 
the veteran's altered biomechanics related to his ankle 
condition probably contributed to his left knee medial 
compartment narrowing.  Dr. J.R. opined that the veteran's 
pre-existing conditions could quite possibly have had a 
significant impact on his recovery, subsequent pain, and 
altered biomechanics of gait that the veteran suffered as a 
result of the 2004 accident.  He opined that it was likely 
that the veteran's injuries from the 2004 accident would have 
healed more quickly and more completely in the absence of the 
veteran's previous condition.  He also opined that it was 
probable that the veteran's left ankle condition exacerbated 
the pain and degeneration of his lower back and left knee.  

An undated medical record from J.G., M.D. that was received 
in April 2008 reveals that the veteran might well have had 
migraines or post-traumatic headaches.  The veteran might 
also have had a seizure disorder.

The veteran testified at a hearing in April 2008.  He 
testified about the assault in May 1984 and how he began 
having intense headaches, which included migraines that 
persisted to the present time.  He testified that he did not 
hit his head in the 2004 motor vehicle accident.  With 
regards to his left knee and back, he testified that as a 
supply clerk, he did a lot of lifting while in service.  He 
testified that he had left knee and back problems even before 
the 2004 accident.  He also testified that he believed the 
undated medical record from Dr. J.G. was created in 1992.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated thereby.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  If there is evidence that 
a pre-service disability underwent an increase in severity 
during service, the presumption of aggravation can be 
rebutted only by clear and unmistakable evidence to the 
contrary.  38 C.F.R. § 3.306(b).  

As for the veteran's contention that the left knee and low 
back disabilities are secondary to service-connected left 
ankle disability, any disability that is proximately due to 
or the result of a service-connected disease or injury is 
considered service connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  In this regard, the Board 
notes that there has been an amendment to the provisions of 
38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the United States Court of 
Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. 
App. 439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the change amounts to a substantive change in 
the regulation.  Given what appear to be substantive changes, 
and because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

Here, there is medical evidence of the veteran's current 
disabilities.  He has been diagnosed with a left knee strain, 
a lumbar strain, and migraines.

With regards to each of his disabilities, there is evidence 
that at least one clinician describes the disabilities as 
being related to his military service.  Turning to the 
veteran's back claim, the VA examiner in November 2006 opined 
that the veteran's back disability was not caused by, or a 
result of, his left ankle disability.  However, this opinion 
is contradicted by Dr. J.R.'s August 2007 letter, where he 
opined that it was probable that the veteran's left ankle 
condition exacerbated the pain and degeneration of his lower 
back.  

With regards to his left knee strain, the VA examiner also 
opined that it was not caused by, or a result of, his left 
ankle disability.  Dr. J.R.'s August 2007 letter contradicts 
that opinion as Dr. J.R. opined that the veteran's left ankle 
condition exacerbated the pain and degeneration of the left 
knee.  He also opined that the veteran's altered biomechanics 
related to his ankle condition probably contributed to the 
veteran's left knee medial compartment narrowing.  

Concerning the veteran's migraines, the Board finds that the 
presumption of sound condition is not rebutted.  Private 
medical records dated in 1981 and 1983, prior to the 
veteran's active service, shows that he in fact suffered from 
severe headaches.  Additionally, the veteran's report of his 
medical history at entry into service noted prior head 
trauma.  There is clear and unmistakable evidence that the 
veteran had suffered head trauma and had headaches prior to 
his entry in service in January 1983.  See 38 C.F.R. § 
3.304(b).  (Because they were not specifically noted at 
entry, the presumption of soundness applies.)  However, the 
record does not show that the veteran's pre-existing 
headaches were clearly not aggravated by active service.  The 
veteran testified that he experienced headaches following his 
head trauma in 1979, but that those headaches had cleared up 
before he entered service in 1983.  He testified that the 
headaches that he currently has are the same sort of 
headaches that he had in service.  He testified that the 
headaches that he had service had continued and increased in 
severity up to the present day.  The veteran is competent to 
testify regarding his headaches while in service continuing 
to the present.  Competent testimony is limited to that which 
the witness has actually observed, and is within the realm of 
his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Indeed, the evidence suggests a possible worsening of the 
veteran's condition.  The veteran's SMRs show that he 
suffered headaches following his repeated head injuries while 
in service, and the veteran testified that he continues to 
have those same sort of headaches.  There is also evidence 
that at least one clinician concludes that the veteran's 
migraines were related to his military service.  The November 
2006 VA examiner opined that the veteran's migraines were not 
related to his military service, as post-traumatic migraines 
usually resolved within one to two years.  However, the 
examiner did not make a specific finding that the veteran's 
disability was not worsened beyond natural progression by 
military service.  See 38 C.F.R. § 3.306(a).  Moreover, the 
examiner's opinion is contradicted by J.S., P.A.  He opined 
that head injuries were known to exacerbate migraines, and 
that post-traumatic migraines do not always resolve within 
one to two years after the trauma.  

Because the presumption of soundness is not rebutted, there 
is a seemingly illogical result-namely that the veteran's 
headaches clearly pre-existed service, but the veteran is 
presumed sound at entry.  In this regard, it should be 
pointed out that "Congress intended VA to bear the burden of 
showing the absence of aggravation in order to rebut the 
presumption of sound condition[]" even when it was clearly 
shown that the disability at issue existed prior to service.  
VAOPGCPREC 3-03 (July 16, 2003).  Consequently, service 
connection for migraine headaches is warranted as having been 
incurred during active military service.  

The Board finds that with regards to each of the veteran's 
disabilities, there are two medical opinions based on the 
same factual premise, but with different conclusions.  Given 
that the medical nexus evidence is of relatively equal 
evidentiary weight, the Board concludes that the evidence is 
in relative equipoise, and according the veteran the benefit-
of the-doubt, the Board finds that an award of service 
connection for a back disability and left knee disability on 
the basis of aggravation is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).  Under the benefit-of-the-doubt standard, 
when a veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra, at 54.  The Board has considered the doctrine of 
reasonable doubt, and finds that the record provides at least 
an approximate balance of negative and positive evidence on 
the medical nexus question of the veteran's current 
disabilities and his service-connected left ankle disability, 
and his in-service head injuries.  

Consequently, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is 
at least as likely as not that the veteran's back and left 
knee disabilities are secondary to his service-connected left 
ankle disability, and his migraines are attributable to his 
active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra, at 57-58.


ORDER

Entitlement to service connection for a lumbar facet 
hypertrophy at L5-S1 on the basis of worsening caused by 
service-connected left ankle disability is granted.

Entitlement to service connection for a left knee medial 
compartment narrowing on the basis of worsening caused by 
service-connected left ankle disability is granted.

Entitlement to service connection for migraine headaches is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


